UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-22466 ASGI Agility Income Fund (Exact name of registrant as specified in charter) C/O Alternative Strategies Group, Inc. 401 South Tryon Street Charlotte, NC 28202 (Address of principal executive offices) (Zip code) Lloyd Lipsett Wells Fargo Law Department J9201-210 200 Berkeley Street Boston, MA 02116 (Name and address of agent for service) Registrant's telephone number, including area code: (866) 440-7460 Date of fiscal year end: September 30 Date of reporting period: December 31, 2010 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, treet, NE, Washington, DC 20549. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Schedule of Investments. ASGI Agility Income Fund Schedule of Investments December 31, 2010 (Unaudited) in U.S. dollars Strategy Investment Name Cost Fair Value Money Market - 18.13% JP Morgan 100% US Treasury Securities Money Market Fund $ $ Mutual Funds – 39.02% Equity - 17.05% Cohen & Steers Realty Income Fund GMO Quality Fund IShares DJ US Utilities Sector Index Fund Fixed Income - 21.97% Federated Bond Fund Stone Harbor Emerging Market Debt Fund Private Investment Funds - 48.20% Diversified/Multi-Strategy - 12.68% AQR DELTA Offshore Fund, L.P. ** York Total Return Unit Trust ** Fixed Income - 30.18% Eaton VanceInstitutional Senior Loan Fund Post Limited Term High Yield Offshore Fund, Ltd. ** Torchlight Value Fund, Inc. Macro - 5.34% Graham Global Investment Fund II Ltd. ** Swap - 0.36% MLP Total Return Swap (Cushing 30 MLP Index) Total Investments (Cost - $69,111,896*) - 105.71% Other Assets and Liabilities, Net - (5.71)% Net Assets - 100.0% $ Percentages shown are stated as a percentage of net assets as of December 31, 2010. * The cost and unrealized appreciation (depreciation) of investments as of December 31, 2010, as computed for federal income tax purposes, were as follows: Aggregate cost $ Gross unrealized appreciation………… $ Gross unrealized depreciation….…… $ ) Net unrealized appreciation………… $ ** Non-income producing securities. Investments by Strategy (as a percentage of total investments) (unaudited) Money Market Cash and Cash Equivalents % Mutual Funds Equity Fixed Income Private Investment Funds Diversified/Multi-Strategy Fixed Income Macro Swap Index % Fair Value Measurements The Fund measures fair value as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date. The three levels of the fair value hierarchy are: ● Level 1 – Unadjusted quoted prices for identical securities in an active market. Since valuations are based on quoted prices that are readily-accessible at the measurement date, valuation of these securities does not entail a significant degree of judgment. ● Level 2 – Quoted prices in non-active markets for which all significant inputs are observable either directly or indirectly. Level 2 inputs may also include pricing models whose inputs are observable or derived principally from or corroborated by observable market data. ● Level 3 – Prices or valuation techniques that require inputs that are both significant to the fair value and unobservable. Little if any market activity exists for Level 3 securities. When the inputs used to measure fair value fall within different levels of the hierarchy, the level within which the fair value measurement is categorized is based on the lowest level input that is significant to fair value. The Fund recognizes transfers into and out of the levels indicated above at the end of the reporting period.There were no transfers between the levels indicated above for the period ended December 31, 2010. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities.A summary of the inputs used to value the Fund's net assets as of December 31, 2010 is as follows: Total Fair Value at Level 1 Level 2 Level 3 Description December 31, 2010 Quoted Prices Other Significant Observable Inputs Significant Unobservable Inputs Money Market Cash and Cash Equivalents $ $ $
